UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1384


RAYMOND J. BLY,

                    Plaintiff - Appellant,

             v.

CIRCUIT COURT FOR HOWARD COUNTY, MARYLAND; CLERK OF THE
COURT WAYNE A. ROBEY; ADMINISTRATIVE JUDGE LENORE R.
GELFMAN; CHIEF JUDGE UNKNOWN NAME,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:18-cv-00306-GLR)


Submitted: August 16, 2018                                        Decided: August 20, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raymond J. Bly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Raymond J. Bly appeals the district court’s order construing his civil action as a

petition for a writ of mandamus and dismissing it for lack of jurisdiction. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Bly v. Circuit Ct. for Howard Cty., No. 1:18-cv-00306-GLR

(D. Md. Feb. 7, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                           2